DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration 
2. 	The applicant's oath/declaration had been reviewed by the Examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Information Disclosure Statement 
3. 	The information disclosure statement (IDS) was submitted on 04/29/22. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Preliminary Amendment
4.	As per Applicant’s instruction as filed on 05/12/22, claim 1 has been canceled, and claims 2-14 have been newly added.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

6.	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 2-5, 7-11, and 13-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cha et al (2006/0146941 A1) in view of Sun et al (2006/0126962 A1), Van Der Auwera et al (9,167,269), and Kim et al (2013/0182759 A1).
Regarding claim 2, Cha et al discloses an image decoding method, by a decoding apparatus, the method comprising:
generating a reconstructed/decoded picture based on picture information obtained from a received bitstream (Enhanced/base layer Bit stream) (Fig. 13); and
applying a deblocking filtering process (590, 690);
wherein applying the deblocking filtering process includes: 
deriving a target boundary of a deblocking filtering unit (590, 690) block which is a unit block for which deblocking filtering is performed in the reconstructed picture (Figs. 3-6 and 13, S10);
setting a boundary strength (Bs = 1 to 4) of the target boundary in the reconstructed picture (paras. [0052-0066]); and
applying deblocking filtering on the target boundary based on the Bs (Figs. 3-7; paras. [0052-0070]);
wherein the bS is set to one of three values including 0, 1, and 2 (Figs. 2-3 and 7, Bs has three values including at least 0, 1, and 2);
wherein the bS is set to 3 for a first case when at least one of two blocks which are adjacent the target boundary is coded with intra prediction mode (para. [0058-0059]);
otherwise the bS is set to 1 for a third case when the two blocks have different reference pictures or different motion vectors (Figs. 3 and 7, S80-S90, S95, where Bs = 1);
wherein the deblocking filtering unit block is an 8x8 pixel block (para. [0053]); and
wherein the target boundary to which the bS is set has 4 pixel length (4x4 pixel block) (para. [0053]);
wherein the applying the deblocking filtering comprises:
determining whether the deblocking filtering is to be applied on the target boundary, when the set bS value is greater/larger than 0 (e.g., conditions for Bs 1, 2, 4, or 4) based on predetermined/specific samples neighboring the target boundary, and located in predetermined/specific samples rows or columns (Figs. 3-6, S10) (paras. [0052-0066]); and
applying a strong filtering (Bs > 1, heightened/increased filter strength) or weak filtering (Bs = 1, baselines filtering) on the target boundary when the deblocking filtering is determined to be applied on the target boundary (Figs. 3 and 7, S80-S90, S95, where Bs = 1; S75, S65, and S50, where Bs = 2, 3, and 4, respectively; paras. [0057-0066]). 
Cha et al does not seem to particularly disclose:
applying a sample adaptive offset (SAO) process on the reconstructed picture, wherein the SAO process is applied after completing the deblocking filtering process; 
wherein the bS is set to 2 for the first case when at least one of two blocks which are adjacent the target boundary is coded with the intra prediction mode,
wherein the bS is set to 1 for a second case when at least one of the two blocks includes a transform coefficient other than 0; and
determining whether the deblocking filtering is not to be applied on the target boundary, when the set bS value is greater/larger than 0 (e.g., conditions for Bs 1, 2, 4, or 4) based on the predetermined/specific samples neighboring the target boundary, and located in the predetermined/specific samples rows or columns.
However, Sun et al discloses an image decoding/encoding method, by an encoding/decoding apparatus, the method comprising:
generating a reconstructed picture (74) for a current picture (Fig. 5, output 74);
applying a deblocking filtering process (Fig. 4, 56);
wherein applying the deblocking filtering process includes: 
deriving a target boundary (336, 340, 344) of a deblocking filtering unit block (56) which is a unit block for which deblocking filtering is performed in the reconstructed picture (paras. [0057], [0330-0335]);
setting a boundary strength (bS) of the target boundary in the reconstructed picture (Fig. 8, Bs = 1 to 3); 
applying deblocking filtering (104) on the target boundary based on the bS (Figs. 7-8; paras. [0066], [0072]);
wherein the bS is set to one of three values including 0, 1 and 2 (Fig. 8, Bs = 0 to 2); 
wherein the bS is set to 3 for a first case when at least one of two blocks which are adjacent the target boundary is coded with intra prediction mode (para. [0068]);
otherwise the bS is set to 2 for a second case when at least one of the two blocks includes a transform coefficient other than 0 (para. [0069]);
otherwise the bS is set to 1 for a third case when the two blocks have different reference pictures or different motion vectors (para. [0070]); and
wherein the applying deblocking filtering further comprises:
applying a strong filtering (112, Bs=3) or a weak filtering (120, Bs=1) on the target boundary when the deblocking filtering is determined to be applied on the target boundary, in order to characterize a block boundary between neighboring blocks within a spatial scalability enhancement layer for controlling deblocking filter operations, and reduce blocking artifacts that exist at the boarders of adjacent image blocks with reduced complexity (Fig. 8; paras. [0002], [0046]).
Furthermore, Kim et al teaches apparatus/method for sample adaptive offset parameter estimation in video coding comprising:
applying a sample adaptive offset (SAO) process on a reconstructed picture (from the video decoder loop), wherein the SAO process is applied after completing the deblocking filtering process (from the deblocking filter), in order to estimate SAO parameters for color components of a largest coding unit (LCU) of a picture (Fig. 1; para. [0005]).
Moreover, Van Der Auwera et al teaches determining boundary strength values for deblock filtering for video decoding/coding comprising: 
when the bS value is greater than 0 (2nd boundary strength is greater than 0, wherein 3rd boundary strength = 0, so that the deblocking filters are turned off), the deblocking filtering is not applied to the chroma sample (only deblock filters on a sole condition when bs = 2, which is 1st boundary strength, thereby not filtering when bS=1)(see Van Der Auwera et al’s claims 1-3), 
wherein the bS is set to one of three values including 0, 1, and 2 (Fig. 5, Bs has three values including 0, 1, and 2),
wherein the bS is set to 2 (262, Bs=2) for a first case when at least one of two blocks which are adjacent the target boundary is coded with intra prediction mode,
otherwise the bS is set to 1 (266, Bs=1) for a second case when at least one of the two blocks includes a transform coefficient other than 0,
otherwise, the bS is set to 1(266, Bs=1) for a third case when the two blocks have different reference pictures or different motion vectors, and
applying a strong filtering (262, Bs=2) or a weak filtering (266, Bs=1) on a target boundary when the deblocking filtering is determined to be applied on the target boundary, in order to characterize a block boundary between neighboring blocks within a spatial scalability enhancement layer for controlling deblocking filter operations,
thereby selectively deblocking an edge between a first video block and a second video block according to the determined boundary strength value (0-2) (abs.; Fig. 5; cols. 20-21).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the deblocking filtering method as taught by Cha et al to incorporate/combine Sun et al, Van Der Auwera et al, and Kim et al’s teachings as above so as to apply the sample adaptive offset (SAO) process on the reconstructed picture, wherein the SAO process is applied after completing the deblocking filtering process, in order to estimate or determine SAO parameters for color components of a largest coding unit (LCU) of a picture,
wherein the bS is set to 2 for the first case when at least one of two blocks which are adjacent the target boundary is coded with the intra prediction mode,
wherein the bS is set to 1 for the second case when at least one of the two blocks includes the transform coefficient other than 0, and
determine whether the deblocking filtering is not to be applied on the target boundary, when the set bS value is greater/larger than 0 based on the predetermined/specific samples neighboring the target boundary, and located in the predetermined/specific samples rows or columns, 
thereby characterizing the block boundary between neighboring blocks within a spatial scalability enhancement layer for controlling deblocking filter operations and selectively deblocking an edge between a first video block and a second video block according to the determined boundary strength value.
Regarding claims 8 and 14, Cha et al discloses an image encoding apparatus/method, and a non-transitory computer-readable storage medium storing a bitstream generated a method, the method comprising: 
generating a reconstructed picture (272, 172) for a current picture (Fig. 8, output of 272 or 172);
applying a deblocking filtering process (190, 290);
encoding picture information (240, 140) used for decoding the current picture (Fig. 13), and outputting a bitstream including the encoded picture information (enhanced/base layer bitstream) (Fig. 8);
wherein applying the deblocking filtering process includes: 
deriving a target boundary of a deblocking filtering unit (190, 290) block which is a unit block for which deblocking filtering is performed in the reconstructed picture (Figs. 3-6 and 8, S10);
setting a boundary strength (Bs = 1 to 4) of the target boundary in the reconstructed picture (paras. [0052-0066]); and
applying deblocking filtering on the target boundary based on the Bs (Figs. 3-7; paras. [0052-0070]);
wherein the bS is set to one of three values including 0, 1, and 2 (Figs. 2-3 and 7, Bs has three values including at least 0, 1, and 2);
wherein the bS is set to 3 for a first case when at least one of two blocks which are adjacent the target boundary is coded with intra prediction mode (para. [0058-0059]);
otherwise the bS is set to 1 for a third case when the two blocks have different reference pictures or different motion vectors (Figs. 3 and 7, S80-S90, S95, where Bs = 1);
wherein the deblocking filtering unit block is an 8x8 pixel block (para. [0053]); and
wherein the target boundary to which the bS is set has 4 pixel length (4x4 pixel block) (para. [0053]);
wherein the applying the deblocking filtering comprises:
determining whether the deblocking filtering is to be applied on the target boundary, when the set bS value is greater/larger than 0 (e.g., conditions for Bs 1, 2, 4, or 4) based on predetermined/specific samples neighboring the target boundary, and located in predetermined/specific samples rows or columns (Figs. 3-6, S10) (paras. [0052-0066]); and
applying a strong filtering (Bs > 1, heightened/increased filter strength) or weak filtering (Bs = 1, baselines filtering) on the target boundary when the deblocking filtering is determined to be applied on the target boundary (Figs. 3 and 7, S80-S90, S95, where Bs = 1; S75, S65, and S50, where Bs = 2, 3, and 4, respectively; paras. [0057-0066]). 
Cha et al does not seem to particularly disclose:
applying a sample adaptive offset (SAO) process on the reconstructed picture, wherein the SAO process is applied after completing the deblocking filtering process; 
wherein the bS is set to 2 for the first case when at least one of two blocks which are adjacent the target boundary is coded with the intra prediction mode,
wherein the bS is set to 1 for the second case when at least one of the two blocks includes a transform coefficient other than 0; and
determining whether the deblocking filtering is not to be applied on the target boundary, when the set bS value is greater/larger than 0 (e.g., conditions for Bs 1, 2, 4, or 4) based on the predetermined/specific samples neighboring the target boundary, and located in the predetermined/specific samples rows or columns.
However, Sun et al discloses an image encoding method, by an encoding apparatus, the method comprising:
generating a reconstructed picture (74) for a current picture (Fig. 5, output 74);
applying a deblocking filtering process (Fig. 4, 56);
encoding picture information (70) used for decoding the current picture (Fig. 5, Decoder), and outputting a bitstream including the encoded picture information (Fig. 5, output 70);
wherein applying the deblocking filtering process includes: 
deriving a target boundary (336, 340, 344) of a deblocking filtering unit block (56) which is a unit block for which deblocking filtering is performed in the reconstructed picture (paras. [0057], [0330-0335]);
setting a boundary strength (bS) of the target boundary in the reconstructed picture (Fig. 8, Bs = 1 to 3); 
applying deblocking filtering (104) on the target boundary based on the bS (Figs. 7-8; paras. [0066], [0072]);
wherein the bS is set to one of three values including 0, 1 and 2 (Fig. 8, Bs = 0 to 2);
wherein the bS is set to 3 for a first case when at least one of two blocks which are adjacent the target boundary is coded with intra prediction mode (para. [0068]);
otherwise the bS is set to 2 for a second case when at least one of the two blocks includes a transform coefficient other than 0 (para. [0069]);
otherwise the bS is set to 1 for a third case when the two blocks have different reference pictures or different motion vectors (para. [0070]); and
wherein the applying deblocking filtering further comprises:
applying a strong filtering (112, Bs=3) or a weak filtering (120, Bs=1) on the target boundary when the deblocking filtering is determined to be applied on the target boundary, in order to characterize a block boundary between neighboring blocks within a spatial scalability enhancement layer for controlling deblocking filter operations, and reduce blocking artifacts that exist at the boarders of adjacent image blocks with reduced complexity (Fig. 8; paras. [0002], [0046]).
Furthermore, Kim et al teaches apparatus/method for sample adaptive offset parameter estimation in video coding comprising:

applying a sample adaptive offset (SAO) process on a reconstructed picture (from the video decoder loop), wherein the SAO process is applied after completing the deblocking filtering process (from the deblocking filter), in order to estimate SAO parameters for color components of a largest coding unit (LCU) of a picture (Fig. 1; para. [0005]).
Moreover, Van Der Auwera et al teaches determining boundary strength values for deblock filtering for video coding comprising: 
when the bS value is greater than 0 (2nd boundary strength is greater than 0, wherein 3rd boundary strength = 0, so that the deblocking filters are turned off), the deblocking filtering is not applied to the chroma sample (only deblock filters on a sole condition when bs = 2, which is 1st boundary strength, thereby not filtering when bS=1)(see Van Der Auwera et al’s claims 1-3), 
wherein the bS is set to one of three values including 0, 1, and 2 (Fig. 5, Bs has three values including 0, 1, and 2),
wherein the bS is set to 2 (262, Bs=2) for a first case when at least one of two blocks which are adjacent the target boundary is coded with intra prediction mode,
otherwise the bS is set to 1 (266, Bs=1) for a second case when at least one of the two blocks includes a transform coefficient other than 0,
otherwise, the bS is set to 1(266, Bs=1) for a third case when the two blocks have different reference pictures or different motion vectors, and
applying a strong filtering (262, Bs=2; 372) or a weak filtering (266, Bs=1; 374) on a target boundary when the deblocking filtering is determined to be applied on the target boundary, in order to characterize a block boundary between neighboring blocks within a spatial scalability enhancement layer for controlling deblocking filter operations,
thereby selectively deblocking an edge between a first video block and a second video block according to the determined boundary strength value (0-2) (abs.; Figs. 5 and 8; cols. 20-21).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the deblocking filtering method as taught by Cha et al to incorporate/combine Sun et al, Van Der Auwera et al, and Kim et al’s teachings as above so as to apply the sample adaptive offset (SAO) process on the reconstructed picture, wherein the SAO process is applied after completing the deblocking filtering process, in order to estimate or determine SAO parameters for color components of a largest coding unit (LCU) of a picture,
wherein the bS is set to 2 for the first case when at least one of two blocks which are adjacent the target boundary is coded with the intra prediction mode,
wherein the bS is set to 1 for the second case when at least one of the two blocks includes the transform coefficient other than 0, and
determine whether the deblocking filtering is not to be applied on the target boundary, when the set bS value is greater/larger than 0 based on the predetermined/specific samples neighboring the target boundary, and located in the predetermined/specific samples rows or columns, 
thereby characterizing the block boundary between neighboring blocks within a spatial scalability enhancement layer for controlling deblocking filter operations and selectively deblocking an edge between a first video block and a second video block according to the determined boundary strength value.
Regarding claims 3 and 9, Cha et al discloses when the bS value is larger than 0 and the deblocking filtering is performed as discussed above.
Cha et al further discloses applying the strong filtering (Bs > 1, heightened/increased filter strength) or weak filtering (Bs = 1, baselines filtering) on the target boundary when the deblocking filtering is determined to be applied on the target boundary as further discussed above.
Furthermore, Sun et al and Van Der Auwera et al teaches applying the strong filtering and/or the weak filtering on the target boundary when the deblocking filtering is determined to be applied on the target boundary as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above to realize/recognize that when the bS value is larger than 0 and the deblocking filtering is performed, determining which of the strong filtering and the weak filtering is (to be) applied accordingly, for substantially the same reasons/rational as discussed above.
Regarding claims 4 and 10, Cha et al discloses, wherein the specific samples are samples of the two blocks with the target boundary as a boundary between the two blocks (Figs. 4-6).
Regarding claims 5 and 11, Cha et al discloses when the bS value is larger than 0 and the deblocking filtering is performed as discussed above.
Cha et al further discloses applying the strong filtering (Bs > 1, heightened/increased filter strength) or weak filtering (Bs = 1, baselines filtering) on the target boundary when the deblocking filtering is determined to be applied on the target boundary as further discussed above.
Furthermore, Sun et al and Van Der Auwera et al teaches applying the strong filtering and/or the weak filtering on the target boundary when the deblocking filtering is determined to be applied on the target boundary as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above to realize/recognize that based on a determination to perform the weak filtering, the weak filtering is performed on the samples selected from the samples to be subjected to the deblocking filtering including the strong filtering and the weak filtering, for substantially the same reasons/rational as discussed above.
Regarding claims 7 and 13, Sun et al teaches, wherein the deblocking filtering is performed to a luma sample based on the bS being greater than 0 (371; Bs = 1), and wherein the deblocking filtering is performed to a chroma sample based on the bS being greater than 1
(Fig. 30B; para. [0341]).
Furthermore, Van Der Auwera et al teaches, wherein the deblocking filtering is performed to a luma sample based on the bS being greater than 0 (Bs = 2), and wherein the deblocking filtering is performed to a chroma sample based on the bS being greater than 1(288, Bs = 2) (Figs. 5-6; paras. [0115], [0124], [0118-0119], [0141]).

8.	Claims 6 and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cha et al (2006/0146941 A1), Sun et al (2006/0126962 A1), Van Der Auwera et al (9,167,269), and Kim et al (2013/0182759 A1) as applied to claims 2 and 8 above, respectively, and further in view of Sadafale et al (2016/0119650 A1).
Regarding claims 6 and 12, the combination of Cha et al, Sun et al, Van Der Auwera et al, and Kim et al does not seem to particularly disclose:
wherein specific samples in k-th sample row and (k+3)-th sample row are used for the determining whether the deblocking filtering is to be applied on the predetermined length boundary when the predetermined length boundary is a vertical boundary or specific samples in k-th sample column and (k+3)-th sample column are used for determining whether the deblocking filtering is to be applied on the predetermined length boundary when the predetermined length boundary is a horizontal boundary, wherein k is an integer and K is greater or equal to 0.
However, Sadafale et al teaches block-based parallel deblock filtering in video coding comprising:

wherein specific samples in k-th sample row (p22 - q22, dotted rectangles) and (k+3)-th sample row (p25 - q25) are used for the determining whether the deblocking filtering is to be applied (on and/or off) on the predetermined length boundary when the predetermined length boundary is a vertical boundary (Fig. 4) or specific samples in k-th sample column (p22 - q22) and (k+3)-th sample column (p25 - q25) are used for determining whether the deblocking filtering is to be applied on the predetermined length boundary when the predetermined length boundary is a horizontal boundary (Fig. 5), wherein k is an integer and k is greater or equal to 0 (implicit), so that the deblock filter on/off decisions and the weak/strong filtering decisions of the deblocking filtering are performed using samples contained within individual filtering blocks, thus allowing full parallel processing of the filtering blocks (abs.; paras. [0039-0049], [0005]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the deblocking filtering method as taught by Cha et al to incorporate/combine Sadafale et al’s teachings as above so that,
specific samples in k-th sample row and (k+3)-th sample row are used for the determining whether the deblocking filtering is to be applied on the predetermined length boundary when the predetermined length boundary is the vertical boundary or specific samples in k-th sample column and (k+3)-th sample column are used for determining whether the deblocking filtering is to be applied on the predetermined length boundary when the predetermined length boundary is the horizontal boundary, wherein k is an integer and K is greater or equal to 0, so as to perform the deblock filter on/off decisions and the weak/strong filtering decisions of the deblocking filtering using samples contained within individual filtering blocks, thus allowing full parallel processing of the filtering blocks.

Conclusion
9.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Sun (2011/0116549 A1), System/method for reducing blocking artifacts with reduced complexity for spatially-scalable video coding.
	B)	An et al (2011/0222607 A1), Deblock filtering method and deblocking filter. 
C)	Zarubinsky et al (2009/0022415 A1), System/method for filtering image data.
D)	Gomilla et al (2009/0028249 A1), apparatus/method for providing reduced resolution update mode for multi-view video coding. 
Note: Gomilla et al teaches a deblocking filter is adaptable responsive to prediction information of two neighboring blocks with respect to a given block to be filtered by the deblocking filter, and a boundary strength applied by said deblocking filter is adaptable responsive to prediction information for encoding video sequences, wherein at least one of a boundary strength, a number of samples to be filtered, and a type of said deblocking filter is adaptable, wherein the boundary strength of said deblocking filter is adaptable based upon the prediction information of two neighboring blocks with respect to a given block to be filtered by said deblocking filter, and the boundary strength is increased when prediction information of the two neighboring blocks is different, and adapting the boundary strength of the deblocking filtering responsive to prediction information for encoding video sequences, thereby providing adaptation of the deblocking filtering for multi-view video coding (see Gomilla et al’s claims 4-5, 7-8, 10, and 14; paras. [0007-0009]).

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

11.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAWN S AN/Primary Examiner, Art Unit 2483